
	
		II
		112th CONGRESS
		1st Session
		S. 798
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Tester (for himself,
			 Mr. McCain, and Mr. Leahy) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide an amnesty period during which veterans and
		  their family members can register certain firearms in the National Firearms
		  Registration and Transfer Record, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Heritage Firearms Act of
			 2011.
		2.Amnesty period
			 for veterans to register qualifying firearms
			(a)DefinitionsIn
			 this section:
				(1)Amnesty
			 periodThe term amnesty period means the 90-day
			 period beginning on the date that is 90 days after the date of enactment of
			 this Act.
				(2)Applicable
			 veteranThe term applicable veteran means, with
			 respect to a firearm, the veteran referred to in paragraph (7)(A) with respect
			 to the firearm.
				(3)Continental
			 united statesThe term continental United
			 States—
					(A)means the several
			 States and the District of Columbia; and
					(B)does not include
			 Alaska or Hawaii.
					(4)Family
					(A)In
			 generalThe term family means, with respect to a
			 veteran—
						(i)a
			 grandparent of the veteran;
						(ii)the spouse of
			 the veteran;
						(iii)a
			 lineal descendant of a grandparent described in clause (i); and
						(iv)the spouse of a
			 lineal descendant described in clause (iv).
						(B)Special
			 rulesFor purposes of
			 subparagraph (A)—
						(i)a
			 spouse of an individual who is legally separated from the individual under a
			 decree of divorce or separate maintenance shall be deemed to be the spouse of
			 the individual; and
						(ii)an individual
			 shall be deemed to be a lineal descendant of a grandparent of a veteran if the
			 individual is—
							(I)the biological
			 child of an individual who is the spouse of a lineal descendant of the
			 grandparent;
							(II)adopted by a
			 lineal descendant of the grandparent; or
							(III)a lineal
			 descendant of an individual described in subclause (I) or (II).
							(5)FirearmThe
			 term firearm—
					(A)has the meaning
			 given the term in section 5845 of the Internal Revenue Code of 1986; and
					(B)does not
			 include—
						(i)any
			 device described in section 5845(f)(1) of the Internal Revenue Code of 1986;
			 or
						(ii)any
			 combination of parts—
							(I)designed or
			 intended for use in converting any device into a device described in clause
			 (i); or
							(II)from which a
			 device described in clause (i) may be readily assembled.
							(6)National
			 Firearms Registration and Transfer RecordThe term National
			 Firearms Registration and Transfer Record means the National Firearms
			 Registration and Transfer Record established under section 5841 of the Internal
			 Revenue Code of 1986.
				(7)Qualifying
			 firearm
					(A)In
			 generalThe term qualifying firearm means any
			 firearm that was acquired—
						(i)before October 31,
			 1968; and
						(ii)by
			 a veteran, while the veteran was—
							(I)a member of the
			 Armed Forces; and
							(II)stationed
			 outside the continental United States.
							(B)Presumption of
			 validityIn the absence of clear and convincing evidence to the
			 contrary, the Attorney General shall accept as true and accurate any affidavit,
			 document, or other evidence submitted by an individual to establish that a
			 firearm meets the requirements of subparagraph (A).
					(8)VeteranThe
			 term veteran has the meaning given that term in section 101(2) of
			 title 38, United States Code.
				(b)RegistrationSubject
			 to such regulations as the Attorney General may prescribe, during the amnesty
			 period an applicable veteran or a member of the family of the applicable
			 veteran who owns and possesses a qualifying firearm may register the qualifying
			 firearm in the National Firearms Registration and Transfer Record.
			(c)HearingsIf
			 the Attorney General determines that an individual may not register a firearm
			 under subsection (b) during the amnesty period, the Attorney General, on the
			 request of the individual, shall—
				(1)provide the
			 individual any evidence on which the decision by the Attorney General is based;
			 and
				(2)promptly hold a
			 hearing to review the determination.
				(d)Limited
			 immunity
				(1)Criminal
			 liability under title 18An individual who registers a qualifying
			 firearm under subsection (b)—
					(A)shall be treated,
			 for purposes of subsections (a)(3) and (o) of section 922 of title 18, United
			 States Code, as having lawfully acquired and possessed the qualifying firearm
			 before the date of the enactment of chapter 44 of such title and of each
			 provision of such chapter; and
					(B)shall not be
			 liable for any violation of such chapter that—
						(i)is
			 based solely on the ownership, possession, transportation, importation, or
			 alteration of the qualifying firearm by the individual; and
						(ii)occurred at or
			 before the time at which the individual registered the qualifying
			 firearm.
						(2)Criminal
			 liability under Internal Revenue CodeExcept as provided in
			 paragraph (3), an individual who registers a qualifying firearm under
			 subsection (b) shall not be liable for a violation of chapter 53 or 75 of the
			 Internal Revenue Code of 1986 with respect to the qualifying firearm that
			 occurred at or before the time at which the individual registered the
			 qualifying firearm.
				(3)Transfer tax
			 liabilityParagraph (2) shall not affect the liability of any
			 individual for any transfer tax imposed under section 5811 of the Internal
			 Revenue Code of 1986.
				(4)Attempts to
			 registerIn the case of an applicable veteran or a member of the
			 family of the applicable veteran who attempts to register a qualifying firearm
			 in the National Firearms Registration and Transfer Record at a time other than
			 during the amnesty period, paragraphs (1), (2), and (3) shall apply with
			 respect to the individual if the individual surrenders the qualifying firearm
			 to a law enforcement agency not later than 30 days after notification by the
			 Attorney General of potential criminal liability for continued possession of
			 the qualifying firearm.
				(e)ForfeitureA
			 qualifying firearm registered under subsection (b) shall not be subject to
			 seizure or forfeiture under chapter 53 or 75 of the Internal Revenue Code of
			 1986 or chapter 44 of title 18, United States Code, for a violation of any such
			 chapter with respect to the qualifying firearm that occurred at or before the
			 time at which the individual registered the firearm.
			(f)Notice; forms;
			 mailbox rule
				(1)Notice of
			 amnesty periodThe Attorney General shall provide clear printed
			 notices providing information regarding the amnesty period and registering a
			 qualifying firearm during the period. To the extent feasible, the Attorney
			 General shall ensure that the notices are posted in post offices, law
			 enforcement buildings, buildings of the Department of Veterans Affairs, and
			 businesses of licensed firearms dealers.
				(2)FormsThe
			 Attorney General shall make available any forms necessary for registering a
			 firearm in the National Firearms Registration and Transfer Record. To the
			 extent feasible, the Attorney General shall make such forms available in the
			 locations referred to in paragraph (1) and through the website of the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives.
				(3)Mailbox
			 ruleFor purposes of this section, the Attorney General shall
			 treat any form that is postmarked during the amnesty period as being received
			 during the amnesty period.
				3.Transfer of
			 firearms to museums
			(a)Transfer of
			 forfeited curio or relic firearms to museums
				(1)DefinitionsIn
			 this subsection:
					(A)Curio or relic
			 firearmThe term curio or relic firearm means any
			 firearm (as defined in section 2(a)(5)) that is treated as a curio or relic
			 under chapter 44 of title 18, United States Code.
					(B)Qualified
			 museumThe term qualified museum means—
						(i)any
			 museum owned or operated by the Federal Government or a State or local
			 government; and
						(ii)any
			 museum that—
							(I)is open to the
			 public;
							(II)is incorporated
			 as a nonprofit corporation under applicable State law;
							(III)may possess a
			 firearm in the collection of the museum under the laws of the State in which
			 the collection is displayed;
							(IV)holds a license
			 under chapter 44 of title 18, United States Code, as a collector of curios or
			 relics; and
							(V)certifies to the
			 Attorney General that—
								(aa)the
			 museum is not engaged in the trade or business of buying or selling curio or
			 relic firearms;
								(bb)with
			 respect to the transfer of any curio or relic firearm under paragraph (2), the
			 museum is not requesting the transfer of the curio or relic firearm for purpose
			 of sale; and
								(cc)the museum shall,
			 not later than 90 days after the museum ceases operations, file an application
			 pursuant to chapter 53 of the Internal Revenue Code of 1986 to transfer any
			 machinegun transferred to the museum under paragraph (2) to an entity or person
			 who may lawfully possess the machinegun under section 922(o) of title 18,
			 United States Code, or abandon the machinegun to Federal, State, or local law
			 enforcement authorities.
								(2)TransferThe
			 Attorney General shall transfer each curio or relic firearm that is forfeited
			 to the United States to the first qualified museum that submits a request for
			 the curio or relic firearm in such form and manner as the Attorney General may
			 specify.
				(3)Destruction of
			 forfeited curio or relic firearms prohibitedThe Attorney General
			 shall not destroy any curio or relic firearm that is forfeited to the United
			 States until the end of the 5-year period beginning on the date of the
			 forfeiture.
				(4)Catalogue of
			 curio or relic firearmsWith respect to each curio or relic
			 firearm that is available to be transferred to a qualified museum under
			 paragraph (2), the Attorney General shall, not later than 60 days after the
			 date of the forfeiture of the curio or relic firearm, publish information which
			 identifies the curio or relic firearm (including a picture) on the website of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives. The information shall
			 be available to the public without cost and without restriction.
				(5)Registration of
			 curio or relic firearmsAny curio or relic firearm transferred
			 under paragraph (2) to a qualified museum shall be registered to the transferee
			 in the National Firearms Registration and Transfer Record.
				(b)Transfer of
			 machineguns to museumsSection 922(o)(2) of title 18, United
			 States Code, is amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)a transfer to or
				by, or possession by, a museum that is open to the public and incorporated as a
				nonprofit corporation under applicable State law;
				or
						.
				
